Citation Nr: 1037479	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO. 00-00 518	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim for entitlement to 
service connection for hypertension.

2. Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim for entitlement to 
service connection for diabetes mellitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for vertigo.

5. Entitlement to service connection for a pulmonary disability.

6. Entitlement to service connection for an unknown mass of the 
pericardium, claimed as a heart disability but not to include 
hypertension.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to July 1960.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the San Juan, the Commonwealth of 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

The Board was notified in May 2004 by the Veteran's 
representative that the Veteran died in April 2004.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time. 38 U.S.C.A. § 
7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2009); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 
4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal. See April 2004 death certificate. As a matter of law, 
appellants' claims do not survive their deaths. Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994). This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for lack 
of jurisdiction. See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2009). 


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


